Citation Nr: 0615184	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  00-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling prior to February 8, 2005, and 50 percent 
disabling from February 8, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 through 
January 1969 and from November 1990 through August 1991, with 
additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted the veteran's claim of entitlement to service 
connection for PTSD at a 30 percent evaluation.  The veteran 
disagreed with the level of disability assigned.  This case 
was remanded for further development in October 2001 and 
December 2004, and now returns again to the Board for further 
development.  During the course of this appeal, a March 2005 
rating decision granted the veteran an increase in his 
evaluation for his service connected PTSD to 50%, effective 
the date of his most recent VA examination.  Therefore, the 
issue in appellate status is as noted above.


FINDINGS OF FACT

1.  For the time period prior to February 8, 2005, the 
veteran's service connected PTSD was manifested by such 
symptomatology as hypervigilence, anxiousness, and 
nightmares, resulting in occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks

2.  For the period from February 8, 2005, the veteran's PTSD 
has been manifested by such symptomatology as weekly panic 
attacks, nightmares, flashbacks, passive suicidal ideation 
and occasional visual hallucinations resulting in 
occupational and social impairment with reduced reliability, 
and productivity.  He does not exhibit deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work.  


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 30 percent, 
prior to February 8, 2005, for the veteran's service 
connected PTSD, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2005).

2.  The criteria for an evaluation greater than 50 percent, 
for the veteran's service connected PTSD, from February 8, 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated November 2001.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As this claim is being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).

It is maintained that the disability evaluation currently 
assigned to the veteran's post traumatic stress disorder 
(PTSD) is not adequate.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that, unless otherwise 
specified, the higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.   38 
C.F.R. § 4.7 (2005).

There is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating and a claim for an 
increased rating.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Under these 
criteria, a 30 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130 (2005).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, provides 
for a rating of 41 to 50 for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A 
rating of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
complaints of- workers). 

For the time period prior to February 8, 2005, the Board 
finds that the veteran is properly rated as 30 percent 
disabled for his service connected PTSD.  In this regard, the 
Board notes the report of a July 1999 VA examination which 
indicates that the veteran was hypervigilant and anxious, and 
had nightmares about being in service.  A June 2000 
outpatient treatment record notes that the veteran's PTSD 
seemed stable, and that no chemical therapy was warranted.  

The report of a November 2000 VA examination indicates that 
the veteran was working in a landscaping job that allowed him 
to work alone.  He indicated that he did not spend much time 
with his wife, and avoided crowds, though he did report going 
fishing on occasion by himself or with friends.  He reported 
feeling at times suicidal, but denied any current self 
destructive thoughts.  Upon examination, the veteran was neat 
and clean.  He was alert and oriented in all spheres.  His 
mood was dysthymic and he avoided eye contact.  His speech 
was clear, and there were no loose associations, obsessions, 
or phobias.  Abstract reasoning ability was impaired, and 
there was evidence of short term memory loss.  It was pointed 
out that the veteran had an excellent work record for 25 
years, maintains his appearances and was future-oriented.  
The veteran denied any auditory or visual hallucinations.  He 
had a GAF of 55, and was diagnosed with chronic PTSD.

The report of September 2001 VA outpatient treatment 
indicated that the veteran reported flashbacks, nightmares, 
hypervigilence, feelings of helplessness, and feelings of 
being used and discarded by the government.  He was noted to 
be anxious, dysphoric, and occasionally tearful on 
examination, with no suicidal ideation and no psychosis.

The Board finds this level of symptomatology consistent with 
a finding of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, such that 
a 30 percent rating would be warranted, the rating the 
veteran is currently receiving.  As to an increased rating 
during this period, there is no evidence of flattened affect, 
panic attacks, circumstantial or stereotyped speech, or panic 
attacks more than once a week, such that a higher rating 
would be warranted, for occupational and social impairment 
with reduced reliability and productivity.  The Board also 
points out that the evidence during this time period 
indicates that the veteran was married, had a job, and had 
some friends.  Considering this evidence, and all evidence of 
record from this period, the Board finds the veteran was 
properly rated as 30 percent disabled for his service 
connected PTSD during this time.

For the time period from February 8, 2005, the Board finds 
that the veteran is currently properly rated as 50 percent 
disabled for his service connected PTSD.  In this regard, the 
Board notes the findings of the veteran's most recent VA 
examination of that date, which indicates that the veteran's 
short term memory and abstract thinking were compromised, but 
his long term memory was adequate.  He experienced occasional 
visual hallucinations.  He had passive suicidal thoughts but 
no active suicidal or homicidal thoughts or plans.  His 
thought process was logical.  He was able to manage his 
activities of daily living.  He had obsessive tendencies, but 
no compulsions.  He had been experiencing panic attacks 
recently, occurring weekly.  His mood was anxious and 
depressed.  He was noted to have nightmares, panic attacks, 
and flashbacks.  He held his current job for the past five 
years.  He continued to avoid people and had no friends.  He 
is married, but recently had a separation from his wife for 
several months, due to his being angry and argumentative.  
The veteran was diagnosed at that time with moderate chronic 
PTSD, with a GAF of 45.  The Board finds this level of 
symptomatology consistent with a finding of occupational and 
social impairment with reduced reliability, and productivity, 
such that a 50 percent rating would be warranted, the rating 
the veteran is receiving.  As to a higher rating, the Board 
finds that this evidence does not show such symptoms as 
obsessional rituals, illogical speech, impaired impulse 
control, near continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and hygiene 
such that a higher rating would be warranted.  The Board also 
points out that the veteran has been able to maintain, with 
some absences, regular employment, and currently remains 
married to his wife in spite of their prior separation.  His 
symptoms, while serious, do not more nearly approximate the 
criteria for a higher rating.  Thus the Board does not find 
the veteran's level of symptomatology to be consistent with a 
finding of occupational and social impairment with 
deficiencies in most areas, such that a higher rating would 
be warranted, and finds that the veteran was properly rated 
as 50 percent disabled during this time period.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling prior to February 8, 2005, and 50 percent 
disabling from February 8, 2005, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


